Motion by appellant for reargument of appeal “upon a full printed record,” etc., and for other relief. Upon the original submission of the appeal, this court affirmed the judgment insofar as appealed from, on the ground that the filed appendix was inadequate to permit a determination of the questions involved (21 A D 2d 306). The Court of Appeals reversed and remitted the appeal to this court, with a direction designed to give appellant ■’! opportunity to file a further appendix (17 N Y 2d 51). Motion granted to the following extent: Appeal set down for argument at the September Term, beginning September 7, 1966. The County Clerk, Nassau County, is directed to make available to appellant’s attorney, for the purpose of reproduction, the filed copy of the stenographic trial transcript. Appellant shall serve and file the record on appeal on or before July 8, 1966.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.